 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   KELLY INNSBRUCK ALEXANDER,
                                                           Case No.: 2:18-cv-02289-RFB-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
14   BARBARA G. CEGAVSKE, et al.,
15          Defendant(s).
16         It appears that there is a dispute whether discovery should proceed at this juncture. Docket
17 No. 26. The pendency of a motion to dismiss, standing alone, does not stay discovery. See, e.g.,
18 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Instead, a party seeking to stay
19 discovery must file a motion addressing the applicable standards. See, e.g., Kor Media Grp., LLC
20 v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). To the extent Defendants seek to avoid discovery
21 pending resolution of a motion to dismiss, they must file a motion to stay discovery by February
22 21, 2019. If such a motion is filed, discovery will be stayed on an interim basis until the motion
23 to stay discovery is resolved. If such a motion is not filed, a discovery plan shall be filed by
24 February 28, 2019.
25         IT IS SO ORDERED.
26         Dated: February 14, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
